 

Case 20-32633-Ssgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 1 of 18

Prank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,’ §
DEBTOR. § Joint Administration Requested

 

 

1

The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (‘SMG Holdings”), OHAM Holdings, LLC (0966);
Movie Grill Concepts Trademark Holdings, LLC (096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts
II, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts
VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906), Movie Guill Concepts
XI, LLC (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XII, LLC (5299); Movie Grill
Concepts XIV, LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie
Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLII, LLC
(9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Guill Concepts
XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033), Movie Grill Concepts XVI, LLC (1733); Movie Grill
Concepts XVIT, LLC (8322); Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508);
Movie Grill Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Guill Concepts XXIX,
LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Guill
Concepts XXVI, LLC (4427); Movie Guill Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC
(1431); Movie Grill Concepts XX XI, LLC (3223); Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts
XXXII, LLC (1505); Movie Grill Concepts XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605);
Movie Grill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts
XXXVI, LLC (6401); Movie Grill Concepts XXXVIII, LLC (9657), Movie Grill Concepts XXIII, LLC (7893),
Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie Grill Concepts XI, LLC (2837); Movie Guill Concepts
XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Grill Concepts XLVI, LLC (5866); Movie Guill
Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX, LLC (0537), Movie Grill Concepts L, LLC (5940);
Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII, LLC (8624); Movie Grill Concepts LITT, LLC
(3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts LV, LLC (4699); Movie Grill Partners 3, LLC
(4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6, LLC (3334); and MGC Management I, LLC
(3224).

 

DEBTORS’ MOTION FOR CONSOLIDATED TopP 30, PIT REDACTION, AND FORM OF POC Page 1 of 9
Case 20-32633-Sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 2 of 18

DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN ORDER (1)
AUTHORIZING THE DEBTORS TO FILE A CONSOLIDATED LIST OF
TOP 30 UNSECURED CREDITORS AND CONSOLIDATED LIST OF
CREDITORS; (I) AUTHORIZING THE DEBTORS TO REDACT CERTAIN
PERSONAL IDENTIFICATION INFORMATION OF INDIVIDUAL
CREDITORS AND CURRENT AND FORMER EMPLOYEES;

AND (IIIT) APPROVING THE PROOF OF CLAIM FORM

Studio Movie Grill Holdings, LLC and its debtor affiliates, as debtors and debtors-in-

possession in the above-referenced Chapter 11 cases (collectively, the “Debtors”) hereby files this

 

Debtors’ Exmergency Motion for Entry of an Order (I) Authorizing the Debtors to File a Consolidated List of Top
30 Unsecured Creditors and a Consolidated List of Creditors; (II) Authorizing the Debtors to Redact Certain
Personal Identification Information of Indindual Creditors and Current and Former E:mployees, and (LI) Approving
the Proof of Claim Form (the “Motion”). In support of the Motion, the Debtors respectfully state as
follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction over this Motion under 28 U.S.C. §§ 157 and 1334. This
matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and venue is proper under
28 USS.C. §§ 1408 and 1409.

Il.
BACKGROUND

2. On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seq.
(the “Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11
Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession

pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

 

DEBTORS’ MOTION FOR CONSOLIDATED TOP 30, PIT REDACTION, AND FORM OF POC Page 2 of 9
Case 20-32633-Sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 3 of 18

3, An official committee of unsecured creditors has yet to be appointed in these
Chapter 11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter
11 Cases.

4, A detailed description of the Debtors and their businesses, and the facts and
circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater
detail in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions
and First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is
incorporated by reference in this Motion.

III.
RELIEF REQUESTED & BASIS FOR RELIEF

5, The Debtors seek entry of an order, substantially in the form attached hereto as
Exhibit “A”, (4) authorizing the Debtors to file a consolidated list of the top 30 unsecured creditors
and a consolidated list of creditors, (1) authorizing the Debtors to redact certain personal
identification information of individual creditors and current and former employees, and (ti)
approving the form of a customized proof of claim form (the “Proof of Claim Form’).

A. Consolidated List of Top 30 Unsecured Creditors and Consolidated Creditor Matrix
6. The following is a consolidated list of the Debtors’ top thirty G0) creditors:

12. University Mall Portwood Owner LLC;

1. Construct & Maintain Grou .
2. EMJ Corporation P University Mall TIC Owner LLC;

P “pote yy University Mall SOHO Owner LLC
3. Spirit Master Funding X, LLC ;

13. Tyler Broadway/Centennial LP

4, SEGARS Group, LLC vee

. we ; 14. AmREIT SSPF Berkeley
5. Vista Entertainment Solutions, Ltd. 15. Bri O tino Patt hip 2. LLC
6. STORE Master Funding III, LLC » DEAOL MP CTANE FAEICESINP #9

en . 16. Incora
7. US Food Service _ .

; . 17. ACS Enterprises
8. Bwana Theater Partners, LLC .
18. Spirit Realty, L.P.
9. Rancho Keystone Park, L.P. ]
. . , 19. Rice Lake Square, LLC

10. BRE RC Lincoln Square TX LP; toon

. . ; 20. Bayside SVT'C, LLC

Lincoln Square RC RioCan LP 91. Presidio Technol Capital LLC

11, Lockard Midland Square, LLC; aoe eae y Nap es

22. Harberg Mediation and Law Group
23. Capital One CC
24. Peninsula Main VA, LLC

Midland Tower Properties, LLC,

Lockard Development, Inc.

 

DEBTORS’ MOTION FOR CONSOLIDATED TOP 30, PIT REDACTION, AND FORM OF POC Page 3 of 9
Case 20-32633-Sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 4 of 18

25. Film Tech Cinema Systems, LLC SPE (Charlotte), LLC
26. RPT Realty, L.P. 29. 5500 South Freeway, LLC; Charles Dunn
27. AT&T Real Estate Services, Inc.

28. MV EPICENTRE II LLC; and Epicentre 30. 69" Street Retail Owner, LP
7. Pursuant to Rule 1007(d) of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”), a debtor shall file “a list containing the name, address and claim of the
creditors that hold the 20 largest unsecured claims, excluding insiders.” Bankruptcy Rule 1007(a)(1)
further requires a debtor to file “a list containing the name and address of each entity included or to
be included on Schedules D, E/F, G, and H... .” Id at 1007(a)(1). In complex Chapter 11
bankruptcy cases filed in the Northern District of Texas, debtors may file a consolidated creditor

matrix. See Exhibit G to the Procedures for Complex Chapter 11 Bankruptcy Cases for the United

 

States Bankruptcy Court for the Northern District of Texas.

8. The Debtors assert that a large number of creditors may be shared amongst the
Debtors. As such, the Debtors request authority to file a single, consolidated list of their 30 largest
general unsecured creditors (the “Top 30 List”). The Debtors assert that the Top 30 list will alleviate
administrative burdens, costs, and minimize the possibility of duplicative service. Further, because
the preparation of separate lists of creditors for each Debtor would be expensive, time consuming,
and administratively burdensome, the Debtors respectfully also request authority to file one
Consolidated Creditor Matrix for all Debtors.

9, Courts in this District and in other jurisdictions have granted similar relief to the
relief requested herein. See, e.g, In re]. C. Penney Co., Ine., Case No. 20-20182 (DRJ) Bankr. S.D. Tex.
May 16, 2020) (Docket No. 68); In re Neiman Marcus Grp. Ltd LLC, Case No. 20732519 (DRJ)
(Bankr. S.D. Tex. May 8, 2020) (Docket No. 241); In re Chinos Holdings, Inc., Case No. 20-32181
(Bankr. E.D. Va. May 5, 2020) (Docket No. 100); Iv re PHI, Inc., Case No. 19730923 (HDH) (Bankr.
N.D. Tex. Mar. 20, 2019) (Docket No. 72); In re Senior Care Ctrs., LLC, Case No. 18-33967 (BJH)

(Bankr. N.D. Tex. Dec. 7, 2018) (Docket No. 70); In re Sears Methodist Retirement Sys., Inc, Case No.

 

DEBTORS’ MOTION FOR CONSOLIDATED Top 30, PIT REDACTION, AND FORM OF POC Page 4 of 9
Case 20-32633-Sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 5 of 18

14-32821 (SGJ) (Bankr. N.D. Tex. June 12, 2014) (Docket No. 67); In re Fibertower Network Servs.
Corp., Case No. 12-44027-11 (DML) (Bankr. N.D. Tex. July 25, 2012) (Docket No. 75).

B. Redacting Certain Confidential Information for Individual Creditors and Former and
Current Employees

10. Section 107(c)(1)(A) of the Bankruptcy Code provides that the Court:

for cause, may protect an individual, with respect to the following types of
information to the extent the court finds that disclosure of such information would
cteate undue tisk of identity theft or other unlawful injury to the individual or the

individual’s property:

Any means of identification ... contained in a paper filed, or to be filed, in a
case under this title [and]

Other information contained in a paper described in subparagraph (A).

11. Additionally, individual states have enacted privacy protection regulations. For
example, the State of California enacted the California Consumer Privacy Act of 2018 (the
“CCPA”), which provides individuals domiciled in California the right to request their collected
personal information be deleted by entities subject to the regulation. The CCPA is applicable to
almost all for-profit entities doing business in California, under certain criteria. Based upon their
California locations and their annual gross revenue, the Debtors are likely subject to the CCPA.

12. Therefore, the Debtors respectfully request authority to redact from any paper filed
ot to be filed with the Court in these Chapter 11 Cases, including without limitation the Creditor
Matrix, Schedules, and Statements, the home addresses of individual creditors—including the
Debtors’ employees and contract workers because such information can be used to (1) perpetrate
identity theft; (ii) locate survivors of domestic violence; and (iit) harass or stalk.2 Moreover,
disclosure risks violating the CCPA, exposing the Debtors to potential civil liability and significant

financial penalties.

 

2 This is not a speculative risk. In the Charming Charlie Holdings Inc. bankruptcy case, Case No. 19-11534(CSS) Bank.

D. Del. Jul. 11, 2019), a debtor’s employee whose employee information was filed in the Chapter 11 case was used
by a former partner to locate that employee, forcing said employee to change addresses.

 

DEBTORS’ MOTION FOR CONSOLIDATED Tor 30, PIT REDACTION, AND FORM OF POC Page 5 of 9
Case 20-32633-Sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 6 of 18

13. The Debtors propose to provide, upon request, an unredacted version of the
Consolidated Creditor Matrix to the Court, the Office of the United States Trustee for the Northern
District of Texas, and counsel to the official committee of unsecured creditors should one be
appointed in the Chapter 11 Cases.

14. Courts in this District and in other jurisdictions have granted similar relief to the
relief requested herein. See, e.g. In re J. C. Penney Co., Inc., Case No. 20-2182 (DRJ) (S.D. Tex. May 16,
2020) (Docket No. 68); In re Neiman Marcus Grp. Ltd LLC, Case No. 20-32519 (DRJ) (S.D. Tex. May
7, 2020 (Docket No. 13); In re SAS Healthcare, Inc, Case No. 19-40401 (Bankr. N.D. Tex. Feb. 6,
2019) (Docket No. 46); In re Senior Care Ctrs. LLC, Case No. 18-33967 (Bankr. N.D. Tex. Dec. 7,
2018) (Docket No. 70); In re Preferred Care, Inc., Case No. 17-44642 (Bankr. N.D. Tex. Nov. 20, 2017)
(Docket No. 62); In re Azure Midstream Partners, LP, Case No. 1730461 (Bankr. S.D. Tex. Feb. 1,
2017) (Docket No. 40); In re Memorial Prod. Partners LP, Case No. 17-30262 (Bankr. S.D. Tex. Jan 17,
2017) (Docket No. 66).

C. Customized Proof of Claim Form

15. The Debtors also propose to serve a customized Proof of Claim Form, substantially
in the form annexed hereto as Schedule “1” or Official Form 410.

16. Courts in this District and in other jurisdictions have granted similar relief to the
relief requested herein. See, e.g., In re J. C. Penney Co., Inc., Case No. 20-2182 (DRJ) (S.D. Tex. May
16, 2020) (Docket No. 99) (approving proof of claim form); In re Neiman Marcus Grp. Ltd LLC, Case
No. 20-32519 (DRJ) (S.D. Tex. May 8, 2020 (Docket No. 241) (approving form of notice of
commencement); In re SAS Healthcare, Inc, Case No. 19-40401 (Bankr. N.D. Tex. Feb. 6, 2019)
(Docket No. 46); In re A’GACT, L.L.C., Case No. 18-50049 (Bankr. W.D. Tex. Jan. 11, 2018
(Docket No. 48); In re Memorial Prod. Partners LP, Case No. 17-30262 (MI) (Bankr. S.D. Tex. Jan. 17,

2017) (Docket No. 66); I” re Erickson Inc, Case No. 16-34393 (Bankr. N.D. Tex. November 10,

 

DEBTORS’ MOTION FOR CONSOLIDATED TOP 30, PIT REDACTION, AND FORM OF POC Page 6 of 9
Case 20-32633-Sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 7 of 18

2016) (Docket No. 50); In re Sandridge Energy, Inc., Case No. 16-32488 (DRJ) (Bankr. S.D. Tex. May
18, 2016) (Docket No. 88).

IV.
NOTICE

17. Notice of this Motion will be provided to: (i) the Office of the United States
Trustee; (1) the Debtors’ secured creditors; (iii) any patty whose interests are directly affected by this
specific pleading; (tv) those persons who have formally appeared and requested notice and service in
these proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP
Agent’; (vi) counsel for any official committees appointed by this Court; (vii) the consolidated list of
the 20 largest unsecured creditors of the Debtors; and (viii) all governmental agencies having a
regulatory or statutory interest in these cases (collectively, the “Notice Parties”). Based on the
urgency of the citcumstances surrounding this Motion and the nature of the relief requested herein,
the Debtors respectfully submit that no further notice is required.

WHEREFORE, the Debtors respectfully request that this Court enter an Order (a) (1)
Authorizing the Debtors to File a Consolidated List of Top 30 Unsecured Creditors and a
Consolidated List of Creditors; (11) Authorizing the Debtors to Redact Certain Personal
Identification Information of Individual Creditors and Current and Former Employees; and (III)
Approving the Proof of Claim Form; and (b) awarding the Debtors such other and further relief as
this Court may deem just and proper.

DATED: October 23, 2020 Respectfully submitted,
LAW OFFICES OF FRANK J. WRIGHT, PLLC

By: _Ls/ Frank J. Wright
Frank J. Wright

 

3 “DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment dated as of [October __], 2020,
by and among, among others, the Debtors, the DIP Agent, and the lenders party thereto.

 

DEBTORS’ MOTION FOR CONSOLIDATED TOP 30, PIT REDACTION, AND FORM OF POC Page 7 of 9
Case 20-32633-Sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 8 of 18

Texas Bar No. 22028800
Jeffery M. Veteto

Texas Bar No. 24098548
Jay A. Ferguson

‘Texas Bar No. 24094648

2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: — (214) 935-9100

Emails: frank@fjwright.law
jeff@fpwright.law
jay@fjwright.law

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
patties listed below, on all parties consenting to electronic service of this case ma the Court’s ECF
system for the Northern District of Texas and wa United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

ULS. Trustee

1100 Commetce St.
Room 976

Dallas, Texas 75242

Ls Frank |. Wricht
Frank J. Wright

 

DEBTORS’ MOTION FOR CONSOLIDATED TOP 30, PIL REDACTION, AND FORM OF POC Page 8 of 9
Case 20-32633-Sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 9 of 18

EXHIBIT “A”

[Proposed Order]

 

DEBTORS’ MOTION FOR CONSOLIDATED TOP 30, PIT REDACTION, AND FORM OF POC
Case 20-32633-sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 10 of 18

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
etal,1 §
DEBTOR. § Joint Administration Requested

 

 

‘The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966),
Movie Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill
Concepts III, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts Dx, LLC (3736); Movie
Grill Concepts VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906);
Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIH, LLC
(5299); Movie Grill Concepts XIV, LLC (4709); Movie Grill Concepts XTX, LLC (9646), Movie Grill Concepts
XL, LLC (4454); Movie Grill Concepts XLI, LLC (4624); Movie Guill Concepts XLII, LLC (2309); Movie Guill
Concepts XLIU, LLC (9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570);
Movie Grill Concepts XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033), Movie Grill Concepts XVI,
LLC (1733); Movie Grill Concepts XVIN, LLC (8322); Movie Grill Concepts XX, LLC (7300); Movie Guill
Concepts XXI, LLC (1508); Movie Gxill Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC (5114);
Movie Grill Concepts XXTX, LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XXVI,
LLC (5233); Movie Grill Concepts XX VII, LLC (4427); Movie Grill Concepts XXVHI, LLC (1554); Movie Grill
Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223); Movie Grill Concepts XXX, LLC
(0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts XXXIV, LLC (770), Movie Grill
Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC
(6927); Movie Grill Concepts XX XVII, LLC (6401); Movie Grill Concepts XX XVIII, LLC (9657); Movie Guill
Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie Grill Concepts XI,
LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Guill
Concepts XLVIL, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX, LLC
(0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754), Movie Grill Concepts LY,
LLC (8624); Movie Grill Concepts LIII, LLC (066); Movie Grill Concepts LIV, LLC (2018); Movie Gril
Concepts LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363), Movie Grill
Partners 6, LLC (3334); and MGC Management I, LLC (3224),

 

ORDER AUTHORIZING CONSOLIDATED TOP 30, PIE REDACTION, AND FORM OF POC Page 1 of 3
Case 20-32633-sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 11 of 18

ORDER (1) AUTHORIZING THE DEBTORS TO FILE A CONSOLIDATED LIST
OF TOP 30 UNSECURED CREDITORS AND CONSOLIDATED LIST OF
CREDITORS (Il) AUTHORIZING THE DEBTORS TO REDACT CERTAIN
PERSONAL IDENTIFICATION INFORMATION OF INDIVIDUAL CREDITORS
AND CURRENT AND FORMER EMPLOYEES; AND (III) APPROVING THE
PROOF OF CLAIM FORM

Upon the Debtors’ Emergency Motion for Entry of an Order (1) Authorizing the Debtors to File a
Consolidated List of Top 30 Unsecured Creditors and a Consolidated Last of Creditors; (I) Authorizing the Debtors
to Redact Certain Personal Identification Information of Individual Creditors and Current and Former Employees; and
(LIL) Approving the Proof of Claim (the “Motion”) of Studio Movie Grill Holdings, LLC and its above-
captioned debtor affiliates, as debtors and debtors in possession (collectively, the “Debtors’’); and the
Court having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.
§§ 157 and 1334, and the Order of Reference of Bankruptcy Cases and Proceedings Nune Pro Tunc, Miscellaneous
Rule No. 33 (N.D. Tex. Aug. 3, 1984) (Woodward, H.O.); and consideration of the Motion and the
requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is
ptoper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the
Motion having been provided, and it appearing that no other or further notice need be provided; and the
Court having reviewed the Motion; and the Court having held a hearing on the Motion; and all objections,
if any, to the Motion have been withdrawn, resolved, or overruled; and the Court having determined that
the legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and
upon all of the proceedings had before the Coutt and after due deliberation and sufficient cause appearing
therefore,

 

IT IS ORDERED that:
1. The Motion is GRANTED as set forth herein;

2. The Debtors are authorized to file one Consolidated List of their 30 largest general
unsecured creditors for all Debtors;

3. The Debtors are authorized to file one Consolidated Creditor Matrix for all Debtors;

4. Debtors are authorized to redact the home addresses of individuals listed on the
Creditor Matrix, Schedules and Statements, or other document filed with the Court.
The Debtors shall provide an unredacted version of the Creditor Matrix, Schedules
and Statements, and any other filings redacted pursuant to this Order to the Court, the
U.S. Trustee, and counsel to an official committee of unsecured creditors appointed
in these Chapter 11 Cases (if any);

5. The customized proof of claim form, substantially in the form annexed hereto as
Schedule “1” (the “Proof of Claim Form’) is hereby approved;

6. Notice of the Motion as provided herein shall be deemed good and sufficient notice
of such Motion;

 

ORDER AUTHORIZING CONSOLIDATED TOP 30, PH REDACTION, AND FORM OF POC Page 2 of 3
Case 20-32633-sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 12 of 18

7. The Debtors are authorized to take all actions necessary to effectuate the relief
granted pursuant to this Order in accordance with the Motion;

IT IS SO ORDERED.

## # End of Order # # #

SUBMITTED By:

Frank J. Wright

‘Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

‘Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

ORDER AUTHORIZING CONSOLIDATED Top 30, PIT REDACTION, AND FORM OF POC Page 3 of 3
Case 20-32633-sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 13 of 18

SCHEDULE “1”

[Proof of Claim Form]

 

ORDER AUTHORIZING CONSOLIDATED TOP 30, PI] REDACTION, AND FORM OF POC
Case 20-32633-sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 14 of 18

SCHEDULE “1”

[Proposed Proof of Claim Form]

 

DEBTORS’ MOTION FOR CONSOLIDATED TOP 30, PIT REDACTION, AND FORM OF POC
Fill in this information to identify the case:

In re: Studio Movie Grill Holdings, LLC, et al.

Debtor name:

 

United States Bankruptcy Court for the Northern District of Texas

Case number:

 

 

 

Proof of Claim 04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to make a
request for payment of an administrative expense other than a claim arising under section 503(b)(9). Make such a request according to 11 U.S.C. §
503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain
in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

 

lawee identify the Claim

1. Who is the current creditor? = Name and address of creditor (the person or entity to be paid for this claim):
Name and address of the

creditor.

Other names the creditor used with the debtor:

 

2, Has this claim been acquired

 

 

 

 

 

 

 

 

 

 

 

from someone else? UNo O1 Yes.
From whom?
3. Where should notices and Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
payments to the creditor be different)
sent?
Name: Name:
Federal Rule of Bankruptcy
Procedure (FRBP) 2002(g). Address: Address:
City: State: Zip: City: State: Zip:
Phone: Phone:
Email: Email:
4. Does this claim amend one Q Q . led
already filed? No Yes. Claim number on court Filed on
claims registry (if known): (MM/DD/YYYY):
5. Do you know if anyone else
has filed a proof of claim for UO No Q) Yes.
this claim? Who made the earlier filing?

 

Give Information About the Claim as of the Date the Case was Filed

6. Do you have any number you

use to identify the debtor? ONo CI Yes. Last 4 digits of the debtor’s

account or any identification number used:

 

7, How much is the claim?

 

$ Does this amount include interest or other charges?
C) No Cl Yes. Attach statement itemizing interest, fees, expenses, or
other charges required by Bankruptcy Rule 3001(c)(2){A).
8. What is the basis of the Examples: Goods sold, money loaned, lease, services performed, personal injury
claim? or wrongful death, or credit card. Attach redacted copies of any documents

 

supporting the claim required by Bankruptcy Rule 3001(c). Limit disclosing
information that is entitled to privacy, such as health care information.

 

 

 
   

Other (describe):

z
a
2
o
wn
a
aw
or
©
=
+
>
©
oQ
2.
3
=
wn
©
a
c
=
®
Q
>
<=
t
>
®
o
©
>
ot
°
~N
w

(J
(J Yes. The claim is

 

 

 

secured?
secured by a lien principal residence, file a Mortgage Proof of Claim
on property. Attachment (Official Form 410-A) with this Proof of Claim.
Basis for perfection:
Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example, a
mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
recorded.}
Value of property: $ Amount of the claim that is secured: $
Amount of the claim that is unsecured (the sum of the secured
and unsecured amounts should match the amount in line 7): S
Amount necessary to cure any default Annual interest rate O) Fixed
as of the date of the petition: S (when case was filed): % QO) Variable
10. ts this claim based ona
lease? C)No OC) Yes. Amount necessary to cure any

default as of the date of the petition. $

 

 

 

 

11. Is this claim subject to a ;
right of setoff? O No QO Yes. Identify
the property:
12. Is all or part of the claim QO) No Q) Yes. Check all that apply: Amount entitled to priority
entitled to priority under 11 Cl Domestic support obligations (including alimony and child support)
U.S.C. § 507(a)? under 11 U.S.C. § 507(a)(1){A) or (a)(1)(B). s
A claim may be partly QO) Up to $3,025* of deposits toward purchase, lease, or rental of property
priority and partly or services for personal, family, or household use. 11 U.S.C. § 507(a)(7). S
nonpriority. For example, in C) Wages, salaries, or commissions (up to $13,650*} earned within 180
some categories, the law days before the bankruptcy petition is filed or the debtor’s business
limits the amount entitled to ends, whichever is earlier, 11 U.S.C. § 507(a)(4). S$
priority. QO Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). S _
* Amounts are subject to adjustment Q Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
on 4/01/22 and every 3 years after
that for cases begun on or after the
date of adjustment. Q1 Other. Specify subsection of 11 U.S.C. § 507(a)(__} that applies. $
13. Is all or part of the claim CI No

entitled to priority under
11 U.S.C. § 503(b)(9)?

Q Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20 days
before the date of commencement of the above case, in which the goods have been sold to the Debtor in the
ordinary course of such Debtor’s business. Attach documentation supporting such claim.

$

 

| ee Sign Below

The person completing this
proof of claim must sign and
date it. FRBP 9011(b).

If you file this claim
electronically, FRBP 5005{a){2)
authorizes courts to establish
local rules specifying what a
signature is.

A person who files a fraudulent
claim could be fined up to
$500,000, imprisoned for up to
5 years, or both. 18 U.S.C. §§
152, 157, and 3571.

Check the appropriate box:

Olam the creditor.

C) | am the creditor's attorney or authorized agent.

(11 am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
(1am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executed on date (MM/DD/YYYY):

Signature:

 

Print the name of the person who is completing and signing this claim:

First name: Middle: Last:

Title:

 

Company (identify the corporate servicer as the
company if the authorized agent is a servicer):

 

Address:

 

City: State: Zip:

 

Phone: Email:

 

 

 
Case 20-32633-sgj11 Doc 7 Filed 10/23/20 Entered 10/23/20 19:13:39 Page 17 of 18

Instructions for Proof of Claim

 

United States Bankruptcy Court

12/15

These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.

 

A person who files a fraudulent claim could be fined up
to $500,000, imprisoned for up to 5 years, or both.
18 ULS.C. §§ 152, 157 and 3571.

 

 

 

How to fill out this form

e Fillin all of the information about the claim as of the
date the case was filed.

% Fill in the caption at the top of the form. You must fill in
the specific Debtor name and case number against which
your claim is being asserted. If you are asserting claims
against more than one Debtor, you MUST file a separate
proof of claim for each debtor.

# If the claim has been acquired from someone else,
then state the identity of the last party who owned the
claim or was the holder of the claim and who transferred
it to you before the initial claim was filed.

s Attach any supporting documents to this form.
Attach redacted copies of any documents that show that the
debt exists, a lien secures the debt, or both. (See the
definition of redaction on the reverse page.)

Also attach redacted copies of any documents that show
perfection of any security interest or any assignments or
transfers of the debt. In addition to the documents, a
summary may be added. Federal Rule of Bankruptcy
Procedure (called “Bankruptcy Rule’) 3001 (c) and (d).

Do not attach original documents because
attachments may be destroyed after scanning.

BE

If the claim is based on delivering health care goods
or services, do not disclose confidential health care
information. Leave out or redact confidential
information both in the claim and in the attached
documents.

a A Proof of Claim form and any attached documents
must show only the last 4 digits of any social security
number, individual’s tax identification number, or
financial account number, and only the year of any
person’s date of birth. See Bankruptcy Rule 9037.

# Fora minor child, fill in only the child’s initials and the
full name and address of the child’s parent or
guardian. For example, write 4.B., a minor child (John
Doe, parent, 123 Main St, City, State), See Bankruptcy
Rule 9037.

Confirmation that the claim has been filed

To receive confirmation that the claim has been filed, either
enclose a stamped self-addressed envelope and a copy of this
form or you may access the claims agent’s website
(www.donlinrecano.com/smg) to view the filed form.

Understand the terms used in this form

Administrative expense: Generally, an expense that arises
after a bankruptcy case is filed in connection with operating,
liquidating, or distributing the bankruptcy estate.

11 U.S.C. § 503.

Administrative expense claim under 11 U.S.C. §503(b)(9):
Administrative expense claims under 11 U.S.C. §503(b)(9)
include those claims for the value of any goods received by the
debtor, within 20 days before the date of commencement of a
case under the Bankruptcy Code in which the goods have been
sold to the debtor in the ordinary course of such debtor’s
business.

Claim: A creditor’s right to receive payment for a debt that the
debtor owed on the date the debtor filed for bankruptcy. 11
U.S.C, §101 (5). A claim may be secured or unsecured.
Case 20-32633-sgj11 Doc 7 Filed 10/23/20

Creditor: A person, corporation, or other entity to whom a
debtor owes a debt that was incurred on or before the date the
debtor filed for bankruptcy. 11 U.S.C. §101 (10).

Debtor: A person, corporation, or other entity who is in
bankruptcy. Use the debtor’s name and case number as shown
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).

Evidence of perfection: Evidence of perfection of a security
interest may include documents showing that a security
interest has been filed or recorded, such as a mortgage, lien,
certificate of title, or financing statement.

information that is entitled to privacy: A Proof of Claim
form and any attached documents must show only the last 4
digits of any social security number, an individual’s tax
identification number, or a financial account number, only the
initials ofa minor’s name, and only the year of any person’s
date of birth. Ifa claim is based on delivering health care
goods or services, limit the disclosure of the goods or services
to avoid embarrassment or disclosure of confidential health
care information. You may later be required to give more
information if the trustee or someone else in interest objects to
the claim.

Priority claim: A claim within a category of unsecured
claims that is entitled to priority under 11 U.S.C. §507(a).
These claims are paid from the available money or
property in a bankruptcy case before other unsecured
claims are paid. Common priority unsecured claims
include alimony, child support, taxes, and certain unpaid
wages.

Proof of claim: A form that shows the amount of debt the
debtor owed to a creditor on the date of the bankruptcy filing.
The form must be filed in the district where the case is
pending.

Redaction of information: Masking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to privacy on the Proof of
Claim form and any attached documents.

Secured claim under 11 U.S.C. §506(a): A claim backed
by alien on particular property of the debtor. A claim is
secured to the extent that a creditor has the right to be paid
from the property before other creditors are paid. The
amount of a secured claim usually cannot be more than the
value of the particular property on which the creditor has a
lien. Any amount owed to a creditor that is more than the
value of the property normally may be an unsecured claim.
But exceptions exist; for example, see 11 U.S.C. § 1322(b)
and the final sentence of 1325(a)

Do not file these instructions with your form.

Entered 10/23/20 19:13:39 Page 18 of 18

Examples of liens on property include a mortgage on real
estate or a security interest in a car. A lien may be voluntarily
granted by a debtor or may be obtained through a court
proceeding. In some states, a court judgment may be a lien.

Setoff: Occurs when a creditor pays itself with money
belonging to the debtor that it is holding, or by canceling a
debt it owes to the debtor.

Uniform claim identifier: An optional 24-character identifier
that some creditors use to facilitate electronic payment.

Unsecured claim: A claim that does not meet the
requirements of a secured claim. A claim may be unsecured in
part to the extent that the amount of the claim is more than the
value of the property on which a creditor has a lien.

Offers to purchase a claim

Certain entities purchase claims for an amount that is less than
the face value of the claims. These entities may contact
creditors offering to purchase their claims. Some written
communications from these entities may easily be confused
with official court documentation or communications from the
debtor. These entities do not represent the bankruptcy court,
the bankruptcy trustee, or the debtor. A creditor has no
obligation to sell its claim, However, ifa creditor decides to
sell its claim, any transfer of that claim is subject to
Bankruptcy Rule 3001 (e), any provisions of the Bankruptcy
Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
the bankruptcy court that apply.

PLEASE SEND COMPLETED PROOF(S) OF CLAIM
TO:
If Proof of Claim is sent by mail, send to:

Donlin, Recano & Company, Inc.

Re: Studio Movie Grill Holdings, LLC, et al.
P.O. Box 199043

Blythebourne Station

Brooklyn, NY 11219

If Proof of Claim is sent by Overnight Courier or Hand
Delivery, send to:

Donlin, Recano & Company, Inc.

Re: Studio Movie Grill Holdings, LLC, et al.
6201 15th Avenue

Brooklyn, NY 11219

Alternatively, your claim can be filed electronically on
DRC’s website at:
https://www.donlinrecano.com/Clients/smgh/FileClaim
